     Case 2:19-cv-09781-DDP-JPR Document 14 Filed 04/02/20 Page 1 of 3 Page ID #:33



      Justin Prato Esq, SBN 246968
1     PRATO & REICHMAN, APC
      8555 Aero Drive, Suite 303
2     San Diego, CA 92123
      Telephone: 619-886-0252
3     Facsimile: 619-241-8309
4     Attorney for Plaintiff
5

6

7                              UNITED STATES DISTRICT COURT
8                            CENTRAL DISTRICT OF CALIFORNIA
9

       DAVID DOYLE,                                            Case No.: 2:19-cv-09781-DDP
10

11
                       Plaintiff,                              APPLICATION FOR
12
               vs.                                             DEFAULT JUDGMENT BY
                                                               COURT
13

14
       SHORE FUNDING SOLUTIONS INC., a
       New York Corporation.           Hon. DEAN D. PREGERSON
15
                                       Hearing Date: May 11, 2020
16               Defendants.           Hearing Time: 10:00 a.m.
17

18    TO: TO DEFENDANT AND (HIS/HER) ATTORNEY OF RECORD:
19
              PLEASE TAKE NOTICE THAT on May 11, 2020, at 10:00 AM or as soon
20
      thereafter as this matter may be heard by the above-entitled Court, located at
21

22    United States Courthouse, 350 West 1st Street, Los Angeles, CA. 90012
23
      9th Floor, Courtroom 9C, plaintiff will present its application for a default
24

25    judgment against defendant. The clerk has previously entered the default of said
26
      defendant on February 13, 2020. At the time and place of hearing, plaintiff will
27

28
      present proof of the following matters:


                                                         -1-
      ________________________________________________________________________________________________________

                                       Application For Default Judgment
     Case 2:19-cv-09781-DDP-JPR Document 14 Filed 04/02/20 Page 2 of 3 Page ID #:34




1
              1. Neither Defendant is a minor or incompetent person or in military service
2                 or otherwise exempted under the Soldiers' and Sailors' Civil Relief Act of
3
                  1940; and
4

5             2. Said defendants have not appeared in this action;
6
              3. Notice of this application for default judgment by court was served by
7

8                 mail on said defendants on April 2, 2020, by mailing it to their last
9
                  known address, as required by Local Rule 55-2 (See, also, F.R.C.P.
10
                  5(b)(2)(C));
11

12            4. Plaintiff is entitled to judgment against said defendant on account of the
13
                  claims pleaded in the complaint, to wit: $153,455.00;
14

15            5. The amount of judgment sought is the sum of $ 153,455.00.
16
      This Application is based on this notice, the attached memorandum of points and
17

18
      authorities, the attached declarations of Justin Prato, and the pleadings, files and

19    other matters that may be presented at the hearing.
20

21

22    DATED: April 2, 2020                            PRATO & REICHMAN, APC
23

24

25                                                            __/s/ Justin Prato Esq.______
                                                              By: Justin Prato Esq..
26
                                                              Prato & Reichman, APC
27                                                            Attorneys for Plaintiff
28



                                                         -2-
      ________________________________________________________________________________________________________

                                       Application For Default Judgment
     Case 2:19-cv-09781-DDP-JPR Document 14 Filed 04/02/20 Page 3 of 3 Page ID #:35




1
                                       AFFIDAVIT OF SERVICE
2
      I, Justin Prato, declare that I am a resident of the State of California and I am over

3
      the age of eighteen years and not a party to the action. My business address is

4
      8555 Aero Drive, # 303 San Diego CA, 92123. On April 2, 2020, I served the

5
      following documents on the interested parties:

6
          • Application for Default Judgement

7
          • Memorandum of Points and Authorities in support

8
          • Proposed Judgment

9
          • Declaration of Justin Prato in support

10
      I did this by placing a true copy of such documents, enclosed in a sealed envelope

11
      with postage thereon fully prepaid, in the United States mail at San Diego,

12
      California, addressed to the following recipients;

13
      SHORE FUNDING SOLUTIONS INC.
14    c/o Registered Agents Inc.
15    Attn: Luther Bara
      126 Willis Street, Suite 100
16
      Redding CA 96001
17

18
      SHORE FUNDING SOLUTIONS INC.
      Shore Funding Solutions
19    3 Huntington Quad St, Suite 407N,
20    Melville, NY 11747
21
      I declare under penalty of perjury under the laws of the State of California that the
22    above is true and correct, and that this document is executed in San Diego
      California.
23

24

25    DATED: April 2, 2020                                    PRATO & REICHMAN, APC
26
                                                              __/s/ Justin Prato Esq.______
27                                                            By: Justin Prato Esq..
                                                              Prato & Reichman, APC
28
                                                              Attorneys for Plaintiff

                                                         -3-
      ________________________________________________________________________________________________________

                                       Application For Default Judgment
